DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 5, 9, 10, and 12-21 are pending in this application.  Claims 1-4, 6-8, 11, and 22-47 have been cancelled.  Claims 5, 9, 10, and 12-21 are rejected in this office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 1, 2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9, 10, and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mikkelsen (WO 2014122227).

 	As to claim 5, , Mikkelsen teaches "A method for producing Rebaudioside D, Rebaudioside M, Rebaudioside Q, Rebaudioside I, di-glycosylated steviol glycoside (13-hydroxy kaur-16-en-18-oic acid, [2-0-β-D-glucopyranosyl-βglucopyranosyl] ester) or tri-glycosylated steviol glycoside (13-hydroxy kaur-16-en-18-oic acid; [2-0-β-D-glucopyranosyl-3-0-β-D-glucopyranosyl-(3-D-glucopyranosyl] ester) comprising in vitro bioconversion of plant derived or synthetic steviol or steviol glycosides using one or more UGT polypeptides." [Claim 46]
As to claim 5, Mikkelsen teaches "The method of claim 46, wherein the method for producing Rebaudioside I comprises using at least one UGT polypeptide that is:  a UGT85C2 polypeptide comprising a UGT85C2 polypeptide having 55% or greater identity to the amino acid sequence set forth in SEQ ID NO:26; a UGT74G1 polypeptide comprising a UGT74G1 polypeptide having 55% or greater identity to the amino acid sequence set forth in SEQ ID NO:19; a UGT76G1 polypeptide comprising a UGT76G1 polypeptide having 50% or greater identity to the amino acid sequence set forth in SEQ ID I NO:2; a UGT91d2 polypeptide comprising a UGT91 d2 polypeptide having 90% or greater identity to the amino acid sequence set forth in SEQ ID NO:15 or 86 or a functional homolog thereof, a UGT91d2e polypeptide having a substitution at residues 211 and 286 of SEQ ID NO:15; or a combination thereof." [Claim 52]
As to claim 5, Mikkelsen teaches "For example, polypeptides suitable for producing steviol glycosides in a recombinant host include functional homologs of EUGT1 1 (SEQ I D NO: 16), UGT91 D2e (SEQ ID NO: 15), UGT91 D2m (SEQ ID NO: 86), UGT85C (SEQ ID NO: 26), and UGT76G (SEQ ID NO:2). Such homologs have greater than 90% (e.g., at least 95% or 99%) sequence identity to the amino acid sequence of EUGT11, UGT91 D2e, UGT91D2m, UGT85C, or UGT76G disclosed herein. Variants of EUGT1 1, UGT91 D2, UGT85C, and UGT76G polypeptides typically have 10 or fewer amino acid substitutions 
As to claim 5, Mikkelsen teaches "In some embodiments, a useful UGT76G1 homolog (SEQ ID NO: 2) can have one or more amino acid substitutions at residues 29, 74, 87, 91,116, 123, 125, 126, 130, 145, 192, 193, 194, 196, 198, 199, 200, 203, 204, 205, 206, 207, 208, 266. 273, 274, 284, 285, 291,330, 331, and 346." [00272]  Mikkelsen teaches, "Variants of EUGT11, UGT91 D2, UGT85C, and UGT76G polypeptides typically have 10 or fewer amino acid substitutions within the primary amino acid sequence, e.g.. 7 or fewer amino acid substitutions, 5 or conservative amino acid I substitutions, or between 1 and 5 substitutions. The substitutions can be conservative, or in some embodiments, non-conservative." [002691]
It would be obvious to person of ordinary skill in the art, using the teachings of Mikkelsen, to use any of the claimed variants.   Mikkelsen teaches a UGT76G1 polypeptide (see claim 52).  Mikkelsen teaches a method for preparing a rebaudioside I composition comprising contacting a starting comprising rebaudioside A with a UDP-glycosyltransferase.  Once the art has recognized the use of point mutations then the manipulation of point mutations would be expected, obvious, and within the skill of the art.  

As to claim 10, Mikkelsen teaches, "The method of any one of claims 46-57, wherein the bioconversion comprises enzymatic bioconversion or whole cell I bioconversion." [Claim 58]
As to claim 12, Mikkelsen teaches "The method of claim 46, wherein the steviol glycoside used for producing Rebaudioside I comprises 1,2-stevioside, RebA. I or mixtures thereof." [Claim 53] "Typically, stevioside and Rebaudioside A are the primary compounds in commercially-produced stevia extracts. Stevioside is reported to have a more bitter and less sweet taste than Rebaudioside A. The composition of stevia extract can vary from lot to lot depending on the soil and climate in which the plants are grown. Depending upon the sourced plant, the climate J conditions, and the extraction process, the amount of Rebaudioside A in commercial preparations is reported to vary from 20 to 97% 1 of the total steviol glycoside content." [00161] 
As to claim 13, Mikkelsen teaches "The method of claim 46, wherein the steviol glycoside used for producing Rebaudioside I comprises 1,2-stevioside, RebA, or mixtures thereof." [Claim 53] "Typically, stevioside and Rebaudioside A are the primary compounds in commercially-produced stevia extracts. Stevioside is reported to have a more bitter and less sweet taste than Rebaudioside A. The composition of stevia extract can vary from lot to lot depending on the soil and climate in which the plants are grown. Depending upon the sourced plant, the climate conditions, and the extraction process, the amount of Rebaudioside A in commercial preparations is reported to vary from 20 to 97% of the total steviol glycoside content." [00161]
As to claim 14, Mikkelsen teaches "An in vitro method for producing Rebaudioside I, comprising: (a) adding one or more of a UGT85C2 polypeptide comprising a UGT85C2 polypeptide having 55% or greater identity to the amino acid sequence set forth in SEQ ID NO:26; a UGT74G1  polypeptide comprising a UGT74G1 polypeptide having 55% or greater identity to the amino acid sequence set forth 
As to claim 15, Mikkelsen teaches "An in vitro method for producing Rebaudioside I, comprising: (a) adding one or more of a UGT85C2  polypeptide comprising a UGT85C2 polypeptide having 55% or greater identity to the amino acid sequence set forth in SEQ ID NO:26; a UGT74G1 polypeptide comprising a UGT74G1 polypeptide having 55% or greater identity to the amino acid sequence set forth in SEQ ID NO:19; a UGT76G1 polypeptide comprising a UGT76G1 polypeptide having 50% or greater identity to the amino acid sequence set forth in SEQ ID NO:2; a UGT91d2 polypeptide comprising a UGT91d2 polypeptide having 90% or greater identity to the amino acid sequence set forth in SEQ ID NO: 15 or 86 or a functional homolog thereof, a UGT91d2e polypeptide having a substitution at residues 211 and 286 of SEQ ID NO:15; or a combination thereof, and plant-derived or synthetic steviol or steviol glycosides to the reaction mixture: and (b) synthesizing Rebaudioside I in the reaction mixture; and optionally (c) isolating Rebaudioside I in the reaction mixture." [Claim 88]
As to claim 16, Mikkelsen teaches, "After the recombinant microorganism has been grown in culture for the desired period of time, steviol and/or one or more steviol glycosides can then be recovered from the culture using various techniques known in the art. In some embodiments, a permeabilizing agent can be added to aid the feedstock entering into the host and product getting out. If the recombinant host is a plant or plant cells, steviol or steviol glycosides can be extracted from the plant tissue using various techniques known in the art. For example, a crude lysate of the cultured 
As to claim 17, Mikkelsen teaches, "After the recombinant microorganism has been grown in culture for the desired period of time, steviol and/or one or more steviol glycosides can then be recovered from the culture using various techniques known in the art. In some embodiments, a permeabilizing agent can be added to aid the feedstock entering into the host and product getting out. If the recombinant host is a plant or plant cells, steviol or steviol glycosides can be extracted from the plant tissue using various techniques known in the art. For example, a crude lysate of the cultured microorganism or plant tissue can be centrifuged to obtain a supernatant. The resulting supernatant can then be applied to a chromatography column, e.g., a C18 column such as Aqua® C18 column from Phenomenex or a Synergi™ Hydro RP 80A column, and washed with water to remove hydrophilic compounds, followed by elution of the compound(s) of interest with a solvent such as acetonitrile or methanol. The compound(s) can then be further purified by preparative HPLC.” [00303]
As to claim 18, Mikkelsen teaches "A method for producing Rebaudioside D, Rebaudioside M, Rebaudioside Q, Rebaudioside I, di-glycosylated steviol glycoside (13-hydroxy kaur-16-en-18-oic acid, [2-0-β-D-glucopyranosyl-βglucopyranosyl] ester) or tri-glycosylated steviol glycoside (13-hydroxy kaur-16-en-18-oic acid; [2-0-β-D-glucopyranosyl-3-0-β-D-glucopyranosyl-(3-D-glucopyranosyl] ester) comprising in vitro bioconversion of plant derived or synthetic steviol or steviol glycosides using one or more UGT polypeptides." [Claim 46]  Mikkelsen teaches "The method of claim 46, wherein the method for producing Rebaudioside I comprises using at least one UGT polypeptide that is: a UGT85C2 polypeptide comprising a UGT85C2 polypeptide having 55% or greater identity to the amino acid sequence set forth 
	As to claim 19, Mikkelsen teaches "A method for producing Rebaudioside D, Rebaudioside M, Rebaudioside Q, Rebaudioside I, di-glycosylated steviol glycoside (13-hydroxy kaur-16-en-18-oic acid, [2-
Mikkelsen teaches "For example, polypeptides suitable for producing steviol glycosides in a recombinant host include functional homologs of EUGT1 1 (SEQ I D NO: 16), UGT91 D2e (SEQ ID NO: 15), UGT91 D2m (SEQ ID NO: 86), UGT85C (SEQ ID NO: 26), and UGT76G (SEQ ID NO:2). Such homologs have greater than 90% (e.g., at least 95% or 99%) sequence identity to the amino acid sequence of EUGT11, UGT91 D2e, UGT91D2m, UGT85C, or UGT76G disclosed herein. Variants of EUGT1 1, UGT91 D2, UGT85C, and UGT76G polypeptides typically have 10 or fewer amino acid substitutions within the primary amino acid sequence, e.g., 7 or fewer amino acid substitutions, 5 or conservative amino acid substitutions, or between 1 and 5 substitutions.  However, in some embodiments, variants of EUGT11, UGT91 D2, UGT85C, and UGT76G j polypeptides can have 10 or more amino acid substitutions (e.g., 10,15, 20, 25, 30, 35,10-20, 10-35, 20-30, or 25-35 amino acid substitutions). The substitutions can be conservative, or in some embodiments, non-conservative. Non-limiting examples of non- conservative changes in UGT91 D2e polypeptides include glycine to arginine and tryptophan to arginine.  Non-limiting examples of non-conservative substitutions in UGT76G polypeptides include valine to glutamic acid, glycine to glutamic acid, glutamine to alanine, and serine to proline. Non-limiting I examples of changes to UGT85C polypeptides include histidine to aspartic acid, proline to serine, lysine to threonine, and threonine to arginine." [00269]  Mikkelsen teaches "In some embodiments, a useful UGT76G1 homolog (SEQ ID NO: 2) can have one or more amino acid substitutions at residues 29, 74, 87, 91,116, 123, 125, 126, 130, 145, 192, 193, 194, 196, 198, 199, 200, 203, 204, 205, 206, 207, 208, 266. 273, 274, 284, 285, 291,330, 331, and 346." [00272]

It would be obvious to person of ordinary skill in the art, using the teachings of Mikkelsen, to use any of the claimed variants.   Mikkelsen teaches a UGT76G1 polypeptide (see claim 52).  Mikkelsen teaches a method for preparing a rebaudioside I composition comprising contacting a starting comprising rebaudioside A with a UDP-glycosyltransferase.  Once the art has recognized the use of point mutations then the manipulation of point mutations would be expected, obvious, and within the skill of the art.  
	As to claim 20, Mikkelsen teaches, “Biosynthesis of Rebaudioside A involves glucosylation of the aglycone steviol.  Specifically, Rebaudioside A can be formed by glucosylation of the 13-OH of steviol which forms the 13-0- I steviolmonoside, glucosylation of the C-2' of the 13-O-glucose of 
As to claim 21, Mikkelsen teaches "A suitable EUGT11 or UGT91 D2 polypeptide also functions as a uridine 5'- diphospho glucosyl: rubusoside transferase transferring a glucose moiety to the C-2' of the 13- O-glucose of the acceptor molecule, rubusoside, to produce stevioside. EUGT11 polypeptides also can transfer a glucose moiety to the C-2' of the 19-O-glucose of the acceptor molecule, rubusoside, to produce a 19-0-1,2- | diglycosylated rubusoside (see Figure 1)." [00212]  (Figure 1 shows that UGT91D2e is used to 1 produce stevioside from rubusoside.)
	
Response to Arguments
Applicant's arguments filed December 1, 2020 have been fully considered but they are not persuasive. 
	Applicant argues that Mikkelsen (WO 2014122227) does not teach the recited UGT76G1 variants.  
	As set forth above, Mikkelsen teaches a UGT76G1 polypeptide (see claim 52).  Mikkelsen teaches a method for preparing a rebaudioside I composition comprising contacting a starting comprising rebaudioside A with a UDP-glycosyltransferase.  It is repeated that this does not differ from the claimed invention.  It is also noted that Applicant attaches no criticality to the point mutations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
March 25, 2021